Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 1 of 36 PageID #: 484




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 LYNN STARKEY,                               )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   )
                                             ) CAUSE NO.: 1:19-cv-03153-RLY-TAB
 ROMAN CATHOLIC ARCHDIOCESE                  )
 OF INDIANAPOLIS, INC. AND                   )
 RONCALLI HIGH SCHOOL, INC.,                 )
                                             )
        Defendants.                          )

         PLAINTIFF LYNN STARKEY’S RESPONSE IN OPPOSITION TO
      DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS (Dkt. 58)

        Plaintiff Lynn Starkey (“Starkey”), by counsel, respectfully files her Response in

 Opposition to Defendants Roman Catholic Archdiocese of Indianapolis, Inc. (“Archdiocese”)

 and Roncalli High School, Inc’s (“Roncalli”) Motion for Judgment on the Pleadings (Dkt. 58).

                                       INTRODUCTION

        Starkey is a former guidance counselor at Roncalli, an Archdiocesan high school. She

 worked at Roncalli for 39 years, including the last 21 years as a guidance counselor and/or co-

 Director of Guidance. She has been in a same-sex civil union since 2015. Roncalli’s Principal

 and other Roncalli administrators have been aware of Starkey’s sexual orientation and female

 partner for many years, yet continued to renew her annual contract each spring. That changed in

 May 2019, when Defendants informed Starkey that they were not renewing her employment

 contract because of her same-sex civil union.

        Starkey filed this lawsuit on July 29, 2019, and Defendants answered her complaint on

 September 27, 2019. Dkt. 1; Dkt. 20. For the past six months, Defendants have argued that a

 “threshold” question in this litigation is whether Starkey was a “minister” for purposes of the
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 2 of 36 PageID #: 485




 ministerial exception recognized in Hosanna-Tabor Evangelical Lutheran Church & Sch. v.

 EEOC, 565 U.S. 171 (2012). Defendants filed a Motion to Bifurcate Discovery, arguing that

 initial discovery in this case should be limited to their ministerial exception affirmative defense.

 Dkt. 25; Dkt. 26; Dkt. 27. The Court denied Defendants’ Motion to Bifurcate. Dkt. 40.

          In their Motion for Judgment on the Pleadings, Defendants now argue that they should

 prevail in this case even in the absence of the ministerial exception. Defendants seek religious

 immunity for religious employers from employment discrimination or retaliation claims, or state

 law tort claims, even when brought by secular employees, for engaging in conduct in their

 private lives (rather than their professional or public lives) that they claim violates Church

 teachings. If accepted, Defendants’ arguments would have drastic and far-reaching consequences

 on employees of religious organizations, as it would eliminate significant Federal statutory

 protections enjoyed by them now. Catholic organizations, such as hospitals and schools,

 collectively employ hundreds of thousands of “lay” employees in the United States. See

 “Catholic Health Care in the United States (Jan. 2013),” Catholic Health Association of the

 United       States,    available     at     https://www.chausa.org/docs/default-source/general-

 files/mini_profile-pdf.pdf?sfvrsn=0 (last visited Apr. 15, 2020) (identifying 533,152 full-time

 employees and 232,591 part-time employees of Catholic hospitals); “Catholic School Data,”

 National           Catholic         Educational          Association,          available          at

 https://www.ncea.org/NCEA/Proclaim/Catholic_School_Data/Catholic_School_Data.aspx              (last

 visited Apr. 15, 2020) (identifying 146,367 full time employees, 97.1% of which are considered

 “lay” employees).

          Defendants argue that Starkey cannot try her claims in this case without attacking

 Catholic doctrine on same-sex marriage. Starkey disagrees. The same analytical framework that



                                                   2
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 3 of 36 PageID #: 486




 is commonly used to evaluate employment discrimination and retaliation claims can be used

 here, without requiring a Court or jury to make any judgments on the reasonableness or fairness

 of any religious belief. A factfinder could be permitted to determine whether Defendants enforce

 violations of Church teachings equally against homosexual and heterosexual employees, or

 whether Defendants would have made the same decision if Starkey’s sex or sexual orientation

 had been different and all other facts were the same. The Court should deny Defendants’ Motion

 in its entirety.

                         FACTUAL AND PROCEDURAL BACKGROUND

         Starkey was a co-Director of Guidance for Roncalli. Dkt. 1 at 3. “Roncalli is an

 archdiocesan high school of which the Archbishop of the Archdiocese of Indianapolis is the sole

 corporate member.” Dkt. 20 at 5. The Archdiocese employed Starkey beginning in 1978, and

 provided her with employee-related benefits during her employment. Dkt. 1 at 2; Dkt. 20 at 5.

 Roncalli employed Starkey from 2009 to 2019. Dkt. 20 at 5. Defendants employed Starkey as a

 guidance counselor from 1998 to 2007, and as co-Director of Guidance from 2007 to 2019. Id.

 Starkey was employed pursuant to a written contract that was renewed on an annual basis for 39

 years. Dkt. 1 at 4; Dkt. 20 at 7.

         Starkey is a homosexual female, and has a female spouse, to whom she has been married

 since 2015. Dkt. 20 at 8. Roncalli’s Principal, Chuck Weisenbach, and other Roncalli

 administrators, were aware of Starkey’s sexual orientation and female partner well before August

 of 2018. Dkt. 1 at 5.

         Prior to August 2018, Starkey’s counterpart as co-Director of Guidance was Shelly

 Fitzgerald. Id. Fitzgerald is also a homosexual female and married to a female spouse. Dkt. 1 at

 5. On August 12, 2018, within two days after learning of her same-sex marriage, Roncalli placed



                                                3
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 4 of 36 PageID #: 487




 Fitzgerald on paid administrative leave “and requested that she not return to the campus without

 the permission of the school administrators.” Dkt. 20 at 8-9.

        On August 13, 2018, Starkey attended a meeting with Archbishop Charles Thompson,

 Superintendent of Archdiocesan Schools Gina Fleming, a priest specializing in canon law,

 Roncalli President Joseph Hollowell, Principal Weisenbach, the Roncalli Administrative

 Council, and the Roncalli Board of Directors. Dkt. 20 at 10. During the meeting, the canon law

 specialist “described the nature and purposes of Catholic marriage.” Id. Starkey asked why gay

 marriage was such a hot button issue, compared with other sins. Id. On the next day, August 14,

 2018, Starkey had a conversation with Principal Weisenbach about sharing prepared remarks

 with the Administrative Council. Dkt. 1 at 6. During that conversation, Principal Weisenbach

 asked Starkey whether she had a civil union. Id. Starkey asked him whether he really wanted to

 ask her that question. Id. Principal Weisenbach said “yes.” Id. Starkey answered, “yes.” Id.

        On August 21, 2018, Archbishop Thompson published a letter condemning Fitzgerald’s

 marriage, sparking protests at Roncalli from students, teachers, and parents. Dkt. 1 at 6. Once

 Fitzgerald went on administrative leave, Starkey was required to assume many of Fitzgerald’s

 work responsibilities, in addition to her own, substantially adding to her workload in the Fall

 2018 semester. Id. On November 16, 2018, Starkey filed Charges of Discrimination with the

 EEOC against the Archdiocese and Roncalli. Dkt. 20 at 11-12. Starkey later amended her EEOC

 Charges on March 25, 2019, and May 9, 2019. Dkt. 20 at 3-4.

        In March 2019, Starkey learned that her contract would not be renewed for the 2019-

 2020 academic year. Dkt. 1 at 6. On May 1, 2019, Starkey received a letter from Principal

 Weisenbach officially notifying her that she would not be offered a contract for the 2019-2020

 school year. Dkt. 20 at 12. The letter stated that Starkey’s “civil union is a violation [her]



                                                 4
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 5 of 36 PageID #: 488




 contract and contrary to the teaching of the Catholic Church.” Id. Starkey’s contract expired on

 August 31, 2019. Id.

        Starkey’s contract stated that “[r]elationships that are contrary to a valid marriage as seen

 through the eyes of the Catholic Church” are prohibited. Dkt. 59-2 at 3. Other than Fitzgerald

 and Starkey, neither the Archdiocese nor Roncalli has terminated or non-renewed any teacher or

 employee for being legally married to an opposite sex spouse, even when opposite sex marriages

 violate Church teachings. Dkt. 1 at 7.

        Starkey filed her Complaint against the Archdiocese and Roncalli on July 29, 2019,

 asserting claims for Title VII discrimination, Title VII retaliation, Title VII hostile work

 environment, Title IX retaliation, tortious interference with contract, and tortious interference

 with employment relationship. Dkt. 1 at 7-12. On September 9, 2019, Defendants requested a

 stay of this case until after the U.S. Supreme Court decides two cases relating to the applicability

 of Title VII to claims for sexual orientation discrimination. Dkt. 12. The Court denied the stay.

 Dkt. 21. Defendants answered the Complaint on September 27, 2019. Dkt. 20.

        Defendants next filed a Motion to Bifurcate Discovery, arguing that initial discovery in

 this case should be limited to their ministerial exception affirmative defense. Dkt. 25-27. The

 Court denied Defendants’ Motion to Bifurcate. Dkt. 40. Defendants immediately appealed this

 Order to the District Court Judge under Rule 72(a), and moved for a stay of the Order denying

 bifurcation. Dkt. 42-45. The Court granted the stay. Dkt. 52. Starkey filed her Response in

 Opposition to Defendants’ Rule 72(a) Motion on January 6, 2020, and Defendants filed their

 Reply on January 16, 2020. Dkt. 46; Dkt. 54.




                                                  5
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 6 of 36 PageID #: 489




                                     STANDARD OF REVIEW

         Rule 12(c) “allows a party to move for judgment after the pleadings are closed but early

 enough not to delay trial.” Steak n Shake Enters. v. Varnson Group, No. 1:09-cv-404-SEB-TAB,

 2011 U.S. Dist. LEXIS 127411, *6 (S.D. Ind. Oct. 24, 2011) (internal citation omitted). “A

 motion for judgment on the pleadings is reviewed under the same standard as a motion to dismiss

 under [Rule 12(b)(6)].” Id. The Court must “treat all well-pleaded allegations” in the complaint

 as true, and “draw all inferences” in Plaintiff’s favor. Harrison v. Deere & Co., 533 Fed. Appx.

 644, 647 (7th Cir. 2013).

                                            ARGUMENT

    I.      Starkey Plead Valid Title VII and Title IX claims.

         Under Title VII of the Civil Rights Act of 1964, it is unlawful for an employer to

 “discharge any individual, or otherwise discriminate against any individual with respect to [her]

 compensation,    terms,     conditions,   or   privileges   of   employment,   because   of   such

 individual’s…sex.” 42 U.S.C. § 2000e-2(a)(1). Title VII also prohibits retaliation. 42 U.S.C. §

 2000e-3(a). Similarly, under Title IX of the Education Amendments of 1972, “[n]o person shall,

 on the basis of sex…be subjected to discrimination under any education program or activity

 receiving Federal financial assistance[.]” 20 U.S.C. § 1681(a).

         Defendants argue that Starkey has no claims under either Title VII or Title IX for the

 following reasons: (1) Title VII’s statutory exemptions for religious employers bar Starkey’s

 Title VII claims; (2) Starkey’s alleged breach of contract was a legitimate, nondiscriminatory

 reason for her discharge; (3) Defendants’ decision was motivated by “Church teachings,” rather

 than sexual orientation; (4) Starkey’s Title IX claim is preempted by Title VII; (5) Starkey’s

 Title IX claim is barred by its religious exemption; and (6) sexual orientation is not a protected



                                                   6
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 7 of 36 PageID #: 490




 class under Title VII or Title IX. Dkt. 59 at 16-27. Some of these arguments are wrong legally.

 Others have yet to be developed factually, and are not appropriate for resolution on a motion for

 judgment on the pleadings.

        A. Title VII’s Statutory Exemptions Do Not Apply Here Because Plaintiff Has Not
           Brought a Religious Discrimination Claim.

        Defendants incorrectly rely on the exemptions found in Title VII at 42 U.S.C. §§ 2000e-

 1(a) and e-2(e)(2). Those read in their entirety as follows:

        This title [42 USCS §§ 2000e et seq.] shall not apply to an employer with respect to the
        employment of aliens outside any State, or to a religious corporation, association,
        educational institution, or society with respect to the employment of individuals of a
        particular religion to perform work connected with the carrying on by such corporation,
        association, educational institution, or society of its activities.
 42 U.S.C. § 2000e-1(a) (emphasis added).
        [I]t shall not be an unlawful employment practice for a school, college, university, or
        other educational institution or institution of learning to hire and employ employees of a
        particular religion if such school, college, university, or other educational institution or
        institution of learning is, in whole or in substantial part, owned, supported, controlled, or
        managed by a particular religion or by a particular religious corporation, association, or
        society, or if the curriculum of such school, college, university, or other educational
        institution or institution of learning is directed toward the propagation of a particular
        religion.
 42 U.S.C. § 2000e-2(e)(2) (emphasis added). These exemptions apply to bar religious

 discrimination claims brought against a religious employer. However, they do not “give religious

 organizations freedom to make discriminatory decisions based on race, sex, or national origin.”

 Herx v. Diocese of Ft. Waye-South Bend Inc., 48 F.Supp. 3d 1168, 1175 (N.D. Ind. 2014),

 appeal dismissed, 772 F.3d 1085 (7th Cir. 2014).

        In Herx, Judge Robert L. Miller, Jr. of the Northern District of Indiana rejected almost

 the same exact argument that Defendants make here. In that case, the Diocese declined to renew

 a teacher’s contract after learning that she had engaged in in vitro fertilization (“IVF”) in an


                                                  7
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 8 of 36 PageID #: 491




 effort to get pregnant. Id. at 1170. Herx sued the Diocese, asserting claims for sex discrimination

 and disability discrimination. Id. at 1170-71. The Diocese argued that “the religious employer

 exemptions in Title VII apply, and no further inquiry should be allowed, because its decision to

 not renew Mrs. Herx’s contract was religiously based.” Id. at 1175. The Court disagreed, holding

 that “Title VII’s exemptions are limited specifically to claims of discrimination premised on

 religious preferences, and Mrs. Herx isn’t complaining about religious preferences.” Id.

         The Diocese attempted to immediately appeal the Court’s decision under the collateral

 order doctrine. Herx, 772 F.3d 1085, 1088 (7th Cir. 2014). The Seventh Circuit dismissed the

 appeal for lack of jurisdiction, holding that the collateral order doctrine was inapplicable. Id. at

 1091-1092. It said that the District Court’s rejection of the defense based on Title VII’s

 exemptions was not a collateral order, and that there was no authority “for the proposition that

 the exemptions provide an immunity from the burdens of trial rather than an ordinary defense to

 liability.” Id. at 1091.

         Likewise, Starkey is not complaining about religious preferences, and has not asserted a

 claim for religious discrimination. Dkt. 1. Her Title VII claims are based on sexual orientation

 discrimination, retaliation, and hostile work environment. Id. Thus, the Title VII exemptions do

 not apply. Herx, 48 F. Supp. 3d at 1176.

         Many Circuit Courts of Appeal have limited the exemptions to religious discrimination

 claim. See Herx, 48 F. Supp. 3d at 1175-76 (citing, inter alia, Petruska v. Gannon Univ., 462

 F.3d 294, 303 (3d Cir. 2006); Rayburn v. General Conf. of Seventh-Day Adventists, 772 F.2d

 1164, 1166 (4th Cir. 1985); Kennedy v. St. Joseph’s Ministries, Inc., 657 F.3d 189, 192 (4th Cir.

 2011); Boyd v. Harding Academy of Memphis, Inc., 88 F.3d 410, 413 (6th Cir. 1996); EEOC v.

 Pacific Press Publishing Ass’n, 676 F.2d 1272, 1279 (9th Cir. 1982)).



                                                  8
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 9 of 36 PageID #: 492




        Defendants argue that the Title VII exemptions are applicable to “employment decisions

 based on an employee’s ‘conduct,’ not just her beliefs or formal religious affiliation.” Dkt. 59 at

 18. But the majority of cases they rely upon involved religious discrimination claims, rather than

 another form of discrimination protected under Title VII. See Kennedy, 657 F.3d at 196

 (reversing denial of motion for summary judgment in favor of employer on religious

 discrimination claims); Little v. Wuerhl, 929 F.2d 944, 945 (3d Cir. 1991) (affirming summary

 judgment in favor of employer on religious discrimination claim); Hall v. Baptist Memorial

 Health Care Corp., 215 F.3d 618, 621 (6th Cir. 2000) (same); Killinger v. Samford Univ., 113

 F.3d 196, 197 (11th Cir. 1997) (same).

        Defendants also cite cases that did involve sex discrimination claims. Curay-Cramer v.

 Ursuline Acad. of Wilmington Del., Inc., 450 F.3d 130 (3d Cir. 2006); EEOC v. Miss. College,

 626 F.2d 477 (5th Cir. 1980); Maguire v. Marquette Univ., 627 F. Supp. 1499 (E.D. Wisc. 1986).

 However, these cases did not definitively apply the Title VII exemptions to sex discrimination

 claims, and even if they did, they represent the minority viewpoint. In Curay-Cramer, the

 Court’s discussions of the application of the Title VII exemptions to a sex discrimination claim

 are best understood as dicta. 450 F.3d at 141. The Court held, “we will not apply Title VII to

 Curay-Cramer’s claim because Congress has not demonstrated a clear expression of an

 affirmative intention that we do so in situations where it is impossible to avoid inquiry into a

 religious employer’s religious mission or the plausibility of its religious justification for an

 employment decision.” Id. (internal citations omitted). Curay-Cramer based its holding on the

 First Amendment and constitutional avoidance, rather than the Title VII exemptions. Id. at 138.

        In Miss. College, the Court concluded that “if a religious institution…presents convincing

 evidence that the challenged employment practice resulted from discrimination on the basis of



                                                 9
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 10 of 36 PageID #: 493




  religion, [the statutory exemption] deprives the EEOC of jurisdiction to investigate further to

  determine whether the religious discrimination was a pretext for some other form of

  discrimination.” 626 F.2d at 485. This does not apply to Starkey’s claims. Defendants do not

  claim to have discriminated against her on the basis of religion. Moreover, Miss. College’s

  holding has been called into question even within its own Circuit. See Smith v. Angel Food

  Ministries, Inc., 611 F. Supp. 2d 1346, 1347-1351 (M.D. Ga. 2009) (stating that Miss. College’s

  “drive-by jurisdictional ruling” had “no precedential effect” and denied motion to dismiss on

  plaintiff’s religious discrimination claim).

         Finally, in Maguire, the district court decided the plaintiff’s claim of sex discrimination

  in part based on the Title VII exemptions. 627 F. Supp. at 1502-1504. However, the court’s

  analysis was significantly impacted by the fact that the plaintiff was seeking a position in the

  university’s theology department. Id. at 1504 (“There is probably no teaching position at

  Marquette University which is more closely tied to the University’s religious character than that

  of theology professor. Plaintiff has not applied for a position in one of the more secular

  departments….”) (internal citations omitted). On appeal, the Seventh Circuit declined to adopt

  the district court’s ruling on the applicability of the Title VII exemptions. Maguire, 814 F.2d

  1213, 1216 (7th Cir. 1987) (“[W]e need not determine whether Marquette qualifies as a religious

  employer under the terms of the exemption and if so whether the exemption covers the type of

  hiring decision involved here, for this case can be resolved on a much narrower ground.”). Thus,

  the district court’s decision in Maguire has no precedential effect.

         This Court should conclude that the Title VII statutory exemptions do not bar Starkey’s

  Title VII claims, which are based on sexual orientation discrimination, not religious

  discrimination.



                                                   10
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 11 of 36 PageID #: 494




         B. Defendants Had No Legitimate, Nondiscriminatory Reason to Fire
            Starkey.

         Defendants next argue that the breach of Starkey’s “morals clause” constitutes a

  “legitimate, nondiscriminatory justification for [their] nonrenewal decision, warranting dismissal

  of her Title VII claims. This argument is premature at this stage of the case, since it must be

  resolved by the fact-finder following completion of discovery or trial. Defendants had no

  legitimate, nondiscriminatory reason for not renewing Ms. Starkey’s contract. Even if they did,

  Ms. Starkey may still prevail if she can establish pretext.

         “In order to succeed in a Title VII lawsuit, a plaintiff must show that [she] is a member of

  a class protected by the statute, that [she] has been the subject of some form of adverse

  employment action…, and that the employer took this adverse action on account of the plaintiff’s

  membership in the protected class.” Morgan v. SVT, LLC, 724 F.3d 990, 995 (7th Cir. 2013). A

  plaintiff may rely on the McDonnell Douglas burden shifting method by showing that: (1) she is

  a member of a protected class, (2) she met her legitimate job expectations, (3) she suffered an

  adverse action, and (4) “similarly situated employees outside of the protected class received

  more favorable treatment.” Morgan, 724 F.3d at 996 (citing McDonnell Douglas Corp. v. Green,

  411 U.S. 792 (1973) and Keeton v. Morningstar, Inc., 667 F.3d 877, 884 (7th Cir. 2012)). “If

  plaintiff meets all four of these criteria, the burden shifts to the defendant to offer a non-

  discriminatory reason for the adverse employment action.” Morgan, 724 at 996. “If the employer

  does so, the burden shifts back to the plaintiff to present evidence that, if believed by the trier of

  fact, would show that the real explanation for the action is discrimination.” Id.

         The Seventh Circuit recently eliminated the dichotomy between “direct” and “indirect”

  evidence in discrimination cases, and held that all evidence (direct and indirect) “must be

  evaluated as a whole.” Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765-766 (7th Cir. 2016). The

                                                   11
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 12 of 36 PageID #: 495




  ultimate question for the Court is whether a reasonable juror could conclude that the Defendant

  would have taken the same adverse action if the Plaintiff had been not been a member of the

  protected class, but everything else had been the same. Id. at 764.

          Defendants cite to Cline v. Catholic Diocese of Toledo, where a teacher sued the Diocese

  for pregnancy discrimination when it did not renew her contract after learning that she had

  become pregnant and had engaged in premarital sex. 206 F.3d 651, 656-657 (6th Cir. 1999). 1

  Cline supports Starkey’s position, because the Court determined that the Diocese was not entitled

  to summary judgment on the plaintiff’s Title VII claims. Id. at 669. In Cline, the Court

  recognized that the defendant had “successfully articulated a nondiscriminatory reason for its

  actions.” Id. at 666. But the Court permitted the plaintiff to show that the “proffered reason was

  not the true reason for the decision.” Id. In other words, the plaintiff needed to show that she was

  terminated for becoming pregnant, rather than for “violating the school’s moral code.” Id. at 666-

  667. The Court stated that she could make this showing in a variety of ways, including by

  showing that the defendant had “enforced its premarital sex policy in a discriminatory manner –

  against only pregnant women, or against only women.” Id. at 667. The Court admonished the

  district court for siding with the defendant “far too hastily” on a summary judgment motion, and

  concluded that the evidence, when viewed in a light most favorable to the plaintiff, warranted a

  trial. Id. at 667-668.

          Similarly, in Herx, the court ruled that the “triable issue is whether Mrs. Herx was

  nonrenewed because of her sex, or because of a sincere belief about the morality of in vitro

  fertilization.” 48 F. Supp. 3d at 1179. The court stated that the jury “might well agree” with the

  Diocese that “an employer with so strong a view of this particular infertility treatment would


  1
   The teacher married her husband, the father of her child, before giving birth, but had become “visibly pregnant”
  within two months after her wedding date. Id. at 656.

                                                         12
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 13 of 36 PageID #: 496




  discharge anyone involved with it, male or female.” Id. at 1178. But the court said that “a jury

  wouldn’t be compelled to accept that avowed gender-neutrality,” since it had not terminated any

  men for participating in IVF treatment. Id. Following trial, the jury rendered a verdict in the

  Plaintiff’s favor. See Herx, No. 1:12-cv-122-RLM, 2015 U.S. Dist. LEXIS 28224, *1 (N.D. Ind.

  Mar. 9, 2015) (denying Defendant’s post-trial motion for judgment as a matter of law).

         Starkey’s case can be litigated and tried similarly to Cline and Herx. Starkey claims that

  Defendants discriminated against her on the basis of her sexual orientation, which is a protected

  form of sex discrimination. Hively v. Ivy Tech Cmty. College of Ind., 853 F.3d 339, 341 (7th Cir.

  2017). Defendants claim that Starkey’s “civil union is a violation of [her] contract and the

  teachings of the Roman Catholic Church.” Dkt. 20 at 12. Starkey has not admitted Defendants’

  proffered reason as the true reason for her nonrewal, and she may rebut this reason without

  challenging religious doctrine. She deserves a “‘full and fair opportunity’ to make this

  showing…[and] pursue several avenues of discovery.” Cline, 206 F.3d at 667 (internal citation

  omitted).

         Starkey claims that Defendants have treated similarly situated heterosexual employees

  more favorably than they have treated her. Dkt. 1 at 8. Starkey’s 2018-19 contract prohibits

  “[r]elationships that are contrary to a valid marriage as seen through the eyes of the Catholic

  Church.” Dkt. 59-2 at 3. Aside from same-sex marriages and civil unions, there are other

  marriages or relationships that the Catholic Church does not recognize as “valid.” These include

  a re-marriage following a divorce, without an annulment, cohabitational relationships, marriage

  without the sacrament, and other practices. Thus, certain opposite-sex marriages or relationships

  may not be “valid marriages,” under Church teachings. So, if Defendants have taken adverse

  action against homosexual employees for being in “invalid marriages,” but have not taken



                                                 13
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 14 of 36 PageID #: 497




  adverse action (or taken less severe action) against heterosexual employees for being in “invalid

  marriages,” that would support Starkey’s claims that her sexual orientation was Defendants’ true

  motivation. Starkey has alleged that Defendants have not “terminated or non-renewed any

  teacher for being legally married to an opposite sex spouse, even when the opposite sex marriage

  violates Church teachings.” Dkt. 1 at 7. She has further alleged that Defendants “employ

  heterosexual teachers who are in legally valid, opposite sex marriages that violate Church

  teachings.” Dkt. 1 at 8. At this stage of the case, the Court must accept Starkey’s allegations as

  true, and draw all reasonable inferences in her favor. Iowa Physicians’ Clinic Med. Foundation

  v. Physicians’ Ins. Co., 547 F.3d 810, 811 (7th Cir. 2008).

         Defendants argue that the Court cannot weigh the severity of violations of Church

  doctrine without violating the First Amendment. Dkt. 59 at 35-36 (citing Curay-Cramer, 450

  F.3d at 132, and Hall, 215 F.3d at 626-627). In Curay-Cramer, the Court recognized that it could

  perform such an analysis if “a plaintiff avers that truly comparable employees were treated

  differently following substantially similar conduct.” 450 F.3d at 141. The court in that case did

  not allow the plaintiff to pursue her gender discrimination claim because she had identified no

  males who had not been terminated for engaging in pro-choice advocacy, only males who had

  allegedly violated unrelated Church teachings. Id. at 139 n.7. Defendants argue that this would

  require the court to determine whether the types of violations are “morally and theologically

  equivalent,” but Defendants’ own contractual terms make no distinctions on the grounds of

  sexual orientation – it covers all “relationships” outside a “valid marriage.” Dkt. 59-1 at 3. Any

  violation of this contractual term amounts to “substantially similar conduct.” Curay-Cramer, 450

  F.3d at 141.




                                                  14
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 15 of 36 PageID #: 498




         The same Title VII analysis applies to Starkey’s retaliation claim. Once Defendants

  articulate a legitimate, non-retaliatory reason for the adverse employment decision, Starkey may

  rebut this by showing pretext. Starkey entered into her same-sex civil union in 2015. Dkt. 1 at 4.

  She has alleged that Defendants were aware of her sexual orientation and same-sex partner

  before August 2018, yet took no adverse actions against her prior to that time. Dkt. 1 at 5.

  Defendants renewed her annual contract each year through May 2018. Dkt. 1 at 4. However,

  Defendants ended Starkey’s employment after she engaged in Title VII protected activity,

  including opposing Defendants’ discriminatory practices against homosexual employees, and

  filing Charges of Discrimination with the EEOC. Dkt. 1 at 6-7.

         The Court should deny Defendants’ Motion for Judgment on the Pleadings.

         C. Starkey Properly Alleged Sexual Orientation Discrimination.

         Defendants next argue that they ended Starkey’s employment not for her sexual

  orientation, but for “her conduct in entering a same-sex union and rejecting Church teaching.”

  Dkt. 59 at 22. Starkey has properly alleged claims of sexual orientation discrimination and

  retaliation. See Dkt. 1 at 8 (“There is a causal connection between Starkey’s sexual

  orientation…and Defendants’ adverse employment actions towards her.”). Her allegations

  plausibly support her claims for relief. Dkt. 1.

         Defendants attempt to distinguish a decision based on a person’s legally protected status,

  and person’s actions or conduct which may be consistent with that conduct. Dkt. 59 at 23-24.

  Courts do not recognize such a distinction. “[W]hen homosexual conduct” is prohibited, that “is

  an invitation to subject homosexual persons to discrimination.” Lawrence v. Texas, 539 U.S.

  558, 575 (2003); see also Christian Legal Soc’y Chapter of the Univ. of Cal. v. Martinez, 561

  U.S. 661, 689 (2010) (“CLS contends that it does not exclude individuals because of sexual



                                                     15
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 16 of 36 PageID #: 499




  orientation, but rather ‘on the basis of…conduct…[.]’ Our decisions have declined to distinguish

  between status and conduct in this context.”) (internal citations omitted).

         Setting Lawrence and Martinez aside, the supposed distinction between orientation and

  conduct illustrates precisely why the Court can decide this case without deciding questions of

  church doctrine or religious beliefs. Cline and Herx provide a roadmap for how to do this under

  Title VII. Cline, 206 F.3d at 666-667; Herx, 48 F. Supp. 3d at 1178-79, 1182-83. Defendants will

  have the opportunity to argue that they did not discriminate on the basis of sexual orientation or

  retaliate. But it would be premature at this stage of the case, before discovery has concluded, for

  the Court to decide Starkey’s Title VII claims as a matter of law.

         D. Title VII Does Not Preempt Starkey’s Title IX Retaliation Claim.

         Starkey also alleges that Defendants retaliated against her in violation of Title IX. Dkt. 1

  at 10. Defendants argue that this claim is preempted by Title VII. Dkt. 59 at 24-25. Although the

  Seventh Circuit has ruled that Title IX discrimination claims are preempted by Title VII in the

  employment context, it has not ruled that Title IX retaliation claims are preempted. Defendants’

  preemption argument fails.

         In Waid v. Merrill Area Pub. Schs., the Seventh Circuit held that Title VII preempted the

  plaintiff’s claim for discrimination under Title IX. 91 F.3d 857, 862 (7th Cir. 1996). After Waid

  was decided, the Supreme Court held that “Title IX’s private right of action encompasses [suits

  for] retaliation.” Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 178 (2005). After the

  Supreme Court’s decision in Jackson, at least one court within the Seventh Circuit has held that

  claims for retaliation under Title IX are not preempted. Burton v. Bd. of Regents of the Univ. of

  Wis. Sys., 171 F. Supp. 3d 830, 839-840 (W.D. Dist. Wis. 2016), affirmed, 851 F.3d 690, 695

  (7th Cir. 2017); See also Doe v. Mercy Catholic Med. Ctr., 850 F.3d 545, 563 (3d Cir. 2017)



                                                   16
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 17 of 36 PageID #: 500




  (noting that Waid was decided “a decade before Jackson,” and questioning “the continued

  viability of Waid.”).

         Since Starkey brings only a Title IX retaliation claim, but not a discrimination claim,

  there is no Title VII preemption.

         E. Applying Title IX would Be Consistent with Defendants’ “Religious
            Tenets.”

         Defendants next argue that application of Title IX would violate the statute’s exception

  for “religious organizations with contrary religious tenets,” which reads: “this section shall not

  apply to an educational institution which is controlled by a religious organization if the

  application of this subsection would not be consistent with the religious tenets of such

  organization.” 20 U.S.C. § 1681(a)(3). But, as with Starkey’s Title VII claims, the Court can

  decide the merits of Starkey’s Title IX claim without infringing on Church teachings or matters

  of Church doctrine.

         The elements of a retaliation claim are the same under Title VII and Title IX. Burton, 851

  F.3d at 695 (7th Cir. 2017). Those elements are: “(1) she engaged in a statutorily protected

  activity; (2) the [Defendants] took a materially adverse action against her; and (3) there existed a

  but-for causal connection between the two.”          Id. It would be consistent with Defendants’

  “religious tenets” to apply this analysis to Starkey’s retaliation claims under both Title VII and

  Title IX. A factfinder may decide whether Defendants’ religious-based justification was the

  reason for the adverse actions, or because of Starkey’s good-faith opposition to Defendants’

  practices (including her opposition to the treatment of Fitzgerald, and filing of EEOC Charges).

         In August 2018, Principal Weisenbach asked Starkey about her relationship status

  immediately after Starkey raised objections to Roncalli and the Archdiocese’s treatment of her

  colleague, Shelly Fitzgerald (who was in a same-sex marriage). Dkt. 1 at 6. Starkey answered his

                                                  17
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 18 of 36 PageID #: 501




  question truthfully. Id. The timing of Principal Weisenbach’s question suggests that he was not

  motivated by a desire to determine whether Starkey was in violation of Church teachings, but

  because she had complained. Starkey immediately had to assume Ms. Fitzgerald’s workload, in

  addition to her own, for the rest of the semester. Id. Starkey filed Charges of Discrimination with

  the EEOC in November 2018. Id. Then, in March 2019, Defendants informed Starkey that they

  would not renew her contract at the end of the school year. Id. This fact pattern, and the

  inferences derived therefrom, strongly supports retaliation.

         This claim is not barred by Title IX’s religious exemption because there is nothing in the

  tenets of the Catholic Church condoning retaliation. See Goodman v. Archbishop Curley High

  Sch., Inc., 149 F. Supp. 3d 577, 586 (D. Md. 2016) (“The United States Supreme Court has

  recognized the importance of retaliation claims in Title IX enforcement, and no court has since

  held that Title IX’s religious organizations exemption precludes a Plaintiff from raising a Title

  IX retaliation claim simply because the employer has proposed a religious reason for her

  termination. On the contrary, courts have recognized that simply allowing an employment

  discrimination or retaliation claim to proceed under the McDonnell Douglas scheme does not

  threaten a Defendant’s religious interests or freedoms.”) (citations omitted).

         As with Starkey’s Title VII claims, the Court should deny Defendants’ Motion for

  Judgment on the Pleadings on her Title IX claim.

         F. Sexual Orientation Is a Protected Class.

         In Hively v. Ivy Tech Community College, the Seventh Circuit held that “discrimination

  on the basis of sexual orientation is a form of sex discrimination.” 853 F.3d 339, 341 (7th Cir.

  2017). Defendants seek to “preserve” the argument that sexual orientation is not a protected class

  under Title VII or Title IX, but concede that Hively states the opposite. Should future U.S.



                                                  18
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 19 of 36 PageID #: 502




  Supreme Court decisions impact Hively, Starkey reserves the right to file a supplemental brief

  addressing any such decisions.

     II.      The First Amendment Does Not Bar Starkey’s Claims.

           Defendants next seek constitutional protection under the First Amendment from all of

  Starkey’s claims. They argue that the following related and overlapping constitutional doctrines

  bar Starkey’s claims: (1) “religious autonomy;” (2) excessive entanglement into deciding

  religious questions; (3) freedom of association; and (4) constitutional avoidance.

           Religious employers, schools, or other organizations are not above the law. The First

  Amendment does not provide absolute, blanket protection for religious organizations from Court

  oversight. Courts have long resolved church disputes using neutral principles of law and have

  enforced laws of general and neutral applicability against religious people or organizations. That

  is all Starkey asks the Court to do here.

              A. “Religious Autonomy” Does Not Bar Starkey’s Claims.

           Defendants assert that they, as religious organizations, have the “autonomy to shape their

  own missions, conduct their own ministries, and generally govern themselves in accordance with

  their own doctrines as religious institutions.” Dkt. 59 at 28 (citing Korte v. Sebelius, 735 F.3d

  654, 677-79 (7th Cir. 2013)). This includes “the right of churches to choose their own

  ministers[.]” Korte, 735 F.3d at 677 (citing Hosanna-Tabor, 565 U.S. at 188 (2012)). It also

  includes cases related to church property disputes. Id. (internal citations omitted). This doctrine

  does not bar Starkey’s Federal or state law claims.

                          1. Starkey’s Federal Claims.

           For purposes of their Rule 12(c) Motion, Defendants are not arguing that Starkey was a

  minister. Instead, Defendants argue that, even if the Court assumes that Starkey was a non-



                                                   19
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 20 of 36 PageID #: 503




  ministerial employee, her Title VII and Title IX claims are still barred by “religious autonomy.”

  They claim that religious institutions may not be held liable for any personnel decision, when

  that decision is allegedly “based on religious doctrine,” even if the adversely affected employee

  had a secular title and role. Dkt. 59 at 29. Defendants invite this Court to dramatically expand

  First Amendment law and afford them much broader protection from employment discrimination

  or retaliation claims than previously recognized. Religious employers would have unlimited

  license to enforce their teachings towards the private lives (rather than the public, or professional

  lives) of their secular employees. The Court should reject this invitation. To Starkey’s

  knowledge, since Hosanna-Tabor was decided, neither the U.S. Supreme Court nor the Seventh

  Circuit Court of Appeals has reached such a holding in a Title VII or Title IX case, and

  Defendants cite no such cases.

         In support of their expansive argument, Defendants rely primarily on a Tenth Circuit

  Court of Appeals decision from eighteen years ago, and two Northern District of Illinois cases.

  Bryce v. Episcopal Church in the Diocese of Colo., 289 F. 3d 648 (10th Cir. 2002); Demkovich v.

  St. Andrew the Apostle Parish, 343 F. Supp. 3d 772 (N.D. Ill. 2018); Garrick v. Moody Bible

  Inst., 412 F. Supp. 3d 859 (N.D. Ill. 2019). These cases are not persuasive.

         In Bryce, the plaintiff was a homosexual female who had a “civil commitment ceremony”

  with her female partner. 289 F.3d at 651. After learning about this, the Church informed her that

  it was terminating her employment. Id. at 652. However, the plaintiff based her Title VII claim

  not on her firing, but on “sexual harassment,” due to Church leaders and parishioner’s anti-gay

  and anti-same sex marriage communications and writings. Id. at 652-653. Therefore, any

  relevance of Bryce is limited to Starkey’s hostile work environment claim under Title VII. Bryce

  is further limited because it precedes any Court decision prohibiting sexual orientation



                                                   20
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 21 of 36 PageID #: 504




  discrimination under Title VII, or before the Supreme Court legalized same-sex marriage

  nationwide. See Hively, 853 F.3d at 341-342 (collecting cases); Obergefell v. Hodges, 135 S. Ct.

  2584 (2015). It also preceded Hosanna-Tabor by ten years, when the Supreme Court officially

  recognized the ministerial exception and clarified its scope. 565 U.S. at 188.

         The plaintiff in Bryce held the title of “Youth Minister,” but the Court found it

  unnecessary to decide whether she was a “minister,” for purposes of the exception, because her

  claims were “based solely on communications that are protected under the First Amendment[.]”

  289 F.3d at 658 n.2. Unlike Bryce, Starkey’s Title VII claims are not based “solely on

  communications,” but on Defendants’ actions. These include placing Starkey’s colleague,

  Fitzgerald, on administrative leave, significantly increasing Starkey’s workload after placing

  Fitzgerald on administrative leave, subjecting Starkey to a hostile work environment, and not

  renewing Starkey’s contract. Dkt. 1 at 5-7.

         In Demkovich, the plaintiff conceded that, under the Court’s prior ruling, he was a

  “minister” under the ministerial exception, but nevertheless pursued a Title VII hostile work

  environment claim based on the “allegedly discriminatory remarks and insults of Reverend

  Dada.” 343 F. Supp. 3d at 777-778. The Court said that the ministerial exception alone did not

  bar his Title VII hostile work environment claims, but ultimately concluded that “litigation

  over…[the] alleged harassment…would excessively entangle the government in religion.” Id. at

  786. The Court reached this conclusion, at least in part, because it had already decided that the

  plaintiff was a minister. Id. (stating “the fact that a minister, rather than a lay employee, is

  bringing the claim is relevant to deciding whether the lawsuit poses too great a danger of

  excessive entanglement” and that plaintiff’s “status as a minister weighs in favor of more

  protection for the Church under the First Amendment.”). In Starkey’s case, the applicability of



                                                  21
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 22 of 36 PageID #: 505




  the ministerial exception is “hotly contested and rests on disputed facts,” and the Court has not

  decided whether it applies. Dkt. 40 at 7. 2 Moreover, Starkey’s case is based on more than just

  “remarks and insults,” but on actions. Dkt. 1 at 5-7.

           In Moody Bible, the court dismissed the plaintiff’s Title VII claims for discrimination,

  retaliation, and hostile work environment, but did so without prejudice, recognizing that the

  plaintiff could pursue claims that were “not tied to Moody’s religious beliefs.” 412 F. Supp. 3d at

  872. The court granted leave for the plaintiff to amend her Title VII claims, stating that she could

  pursue claims based on “antagonistic treatment by male colleagues and inconsistent treatment of

  male and female faculty members” if they were “untethered with her disagreements with

  Moody’s religious views.” Id.

           Setting aside the differences between these cases and Starkey’s case, the Court should not

  follow them. Federal courts have applied Title VII to religious employers for decades, even when

  the employer defends the claim by asserting a religious reason for the decision. See, e.g., Herx,

  48 F. Supp. 3d at 1182-83; Cline, 206 F.3d at 667; E.E.O.C. v. Fremont Christian School, 781

  F.2d 1362 (9th Cir. 1985) (affirming partial summary judgment for EEOC on claim for violation

  of Title VII based on school’s policy that it only provided health insurance to male heads of

  households); EEOC v. First Baptist Church, No. S91-179M, 1992 U.S. Dist. LEXIS 14479, *19

  (N.D. Ind. June 8, 1992) (“The Free Exercise Clause does not act as an absolute bar to

  governmental regulation of religious enterprises. Government regulation should not be held

  unconstitutional simply because it may in some way affect the otherwise unfettered operation of

  a religious institution.”); Dias v. Archdiocese of Cincinnati, No. 1:11-cv-00251, 2013 U.S. Dist.

  LEXIS 12417 (S.D. Ohio Jan. 30, 2013) (denying parties’ cross-motions for summary judgment


  2
   In May 2016, the Archdiocese sent an email to Roncalli, advising that, according to their own legal counsel,
  “[s]chool counselors and social workers do not meet the definition for the ministerial exemption.” Dkt. 34-1 at 3.

                                                           22
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 23 of 36 PageID #: 506




  and setting matter for trial); Redhead v. Conference of Seventh Day Adventists, 566 F. Supp. 2d

  125 (E.D. N.Y. 2008) (denying employer’s renewed summary judgment motion on pregnant

  teacher’s Title VII claim); Dolter v. Wahlert High School, 483 F. Supp. 266, 270 (N.D. Iowa

  1980) (denying school’s motion to dismiss or alternative motion for summary judgment on

  pregnant teacher’s Title VII clam).

           As demonstrated above, the Court need not, and should not, decide questions of Church

  governance or doctrine in order to decide this case. Starkey has claimed that she is the victim of

  sexual orientation discrimination and retaliation. Dkt. 1 at 7-10. Defendants have argued that her

  civil union is not a “valid marriage,” and therefore violates Church teachings. Dkt. 59 at 21. But,

  as Starkey has alleged, it is possible for heterosexual employees to be in relationships that are

  also not “valid marriages” under Church teachings. Dkt. 1 at 7. Defendants are free to argue that

  they apply Church teachings equally to all employees, but neither the Court nor a jury would be

  compelled to accept their “avowed…neutrality” as true, especially if there were evidence to the

  contrary. Herx, 48 F. Supp. 3d at 1178.

           The “religious autonomy” doctrine does not bar Starkey’s Title VII or Title IX claims.

                             2. Starkey’s State Law Claims.

           Starkey brings two claims arising under Indiana business tort law against the

  Archdiocese: intentional interference with contractual relationship, and intentional interference

  with employment relationship. Dkt. 1 at 11-12. 3 These claims are closely related, and have the

  same elements: “(i) existence of a valid and enforceable contract [or employment relationship];

  (ii) defendant’s knowledge of the existence of the contract; (iii) defendant's intentional


  3
    The Archdiocese has denied that it was Starkey’s “employer,” for Title VII purposes, after 2009. Dkt. 20 at 2.
  Starkey disagrees, because the Archdiocese continued to provide her benefits from 2009 to 2019. Dkt. 1 at 2.
  Starkey has plead her Indiana business tort claims against the Archdiocese in the alternative, in the event that it is
  later determined that the Archdiocese was not her “employer.”

                                                           23
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 24 of 36 PageID #: 507




  inducement of breach of the contract; (iv) the absence of justification; and (v) damages resulting

  from defendant’s wrongful inducement of the breach.” Winkler v. V.G. Reed & Sons, Inc., 638

  N.E.2d 1228, 1235 (Ind. 1994). In Winkler, the Court considered seven factors to determine

  whether the conduct was “justified.” Id. These claims often involve a “highly fact sensitive

  inquiry” not easily resolved through dispositive motions. Guinn v. Applied Composites Eng’g,

  Inc., 994 N.E.2d 1256, 1275 (Ind. Ct. App. 2013).

         As with Starkey’s federal claims, the Archdiocese argues that “religious autonomy” bars

  these claims under Indiana law. Although the First Amendment “requires civil courts to refrain

  from interfering in matters of church discipline, faith, practice, and religious law,” it “does not

  entirely prohibit courts from deciding issues related to religious organizations.” Christian

  Methodist Episcopal Church v. Grimes, No. 18A-PL-2346, 2019 Ind. App. Unpub. LEXIS 1097,

  *15 (Ind. Ct. App. Aug. 26, 2019) (internal citations omitted). “Instead, courts can apply neutral

  principles of law to churches without violating the First Amendment.” Id. (internal citations

  omitted); see also Brauzauskaus v. Fort Wayne-South Bend Diocese, Inc., 796 N.E.2d 286, 293

  (Ind. 2003) (“The Supreme Court…[held] that the Free Exercise Clause does not exempt

  religiously motivated action from neutral laws of general applicability.”) (citing Employment

  Div. v. Smith, 494 U.S. 872, 881-82, 890 (1990)). “The First Amendment does not immunize

  every legal claim against a religious institution and its members.” Ind. Area Found. of the United

  Methodist Church, Inc. v. Snyder, 953 N.E.2d 1174, 1178 (Ind. Ct. App. 2011) (quoting

  Brazauskas, 796 N.E.2d at 293-94). “The analysis in each case is fact-sensitive and claim

  specific, requiring an assessment of every issue raised in terms of doctrinal and administrative

  intrusion and entanglement.” Id.




                                                  24
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 25 of 36 PageID #: 508




         Starkey’s claims may be, and should be, decided by applying neutral principles of law.

  Starkey’s intentional interference claims are based on legal elements of neutral and general

  applicability. See, e.g., Brazauskas, 796 N.E.2d at 296 (Sullivan, J., dissenting) (noting that the

  “tort of interference with a prospective advantage” was “religiously neutral and generally

  applicable.”). If Church teachings on marriage are the basis for the action, one would expect the

  Archdiocese to enforce rules relating to those teachings equally to heterosexuals and

  homosexuals alike. Discovery is necessary with respect to other employees of the Archdiocese

  (and Roncalli) to determine whether the Archdiocese has instructed schools to terminate teachers

  or guidance counselors who allegedly violated Church teachings, such as divorce and re-

  marriage without annulment, unmarried co-habitation, marriage without the sacrament, or other

  practices. Such evidence would bear on whether the Archdiocese was truthfully motivated to

  enforce Church teachings consistently against all employees or instead targeted specifically

  towards homosexuals. Such an inquiry does not require the Court to decide questions of Church

  doctrine. As demonstrated above, in employment discrimination cases, Courts routinely evaluate

  the honesty of an employer’s stated reasons for termination whether the employer is religious or

  not. E.g., Herx, 48 F. Supp.3d at 1182 (“The Diocese is understandably concerned about the

  possibility of a judge or jury conducting its own secular analysis of Roman Catholic doctrine[.]

  That shouldn’t happen.”). The same principle can be applied to Starkey’s intentional interference

  claims. If a Court or jury found that the Archdiocese’s actions unfavorably treated homosexual

  employees, as compared to heterosexual employees who violated similar Church teachings, it

  would support a claim that the interference was unjustified.

         The Archdiocese relies on McEnroy v. St. Meinrad School of Theology, but the facts of that

  case are readily distinguishable. 713 N.E.2d 334 (Ind. Ct. App. 1999). The McEnroy case involved



                                                  25
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 26 of 36 PageID #: 509




  “a professor of Catholic theology” at a “Catholic Seminary which serves to train candidates for the

  priesthood and other ministries of the Roman Catholic Church.” Id. at 335. The professor signed an

  open letter publicly opposing the Pope’s teachings on the ordination of women as priests. Id. at 336.

  The Archabbot retained the discretion to remove a seminary professor determined to be “seriously

  deficient” under the Statement on Governance. Id.

          Given that McEnroy involved (a) a theology professor involved in the training of priests, (b)

  who engaged in public dissent of the Pope’s teachings, and (c) whose employment status was

  subject to the Archabbot’s discretion, it is unsurprising that the Court found it could not adjudicate

  the professor’s claims in that case. Id. at 337. By contrast, Starkey (a) was a guidance counselor and

  head of the guidance department, (b) was not a religion teacher, and (c) did not publicly advocate

  against Church teachings. The Court will be able to apply neutral principles of law without

  interfering with church governance in this case.

          Brazauskas is also distinguishable. That case involved a former Director of Religious

  Education and Liturgy who alleged that, after she was terminated, the Diocese prevented her from

  getting a job with another Catholic employer by informing it that she was suing the Diocese over

  that termination decision. Brazauskas, 796 N.E.2d at 288. In contrast, Starkey was not directly

  employed by the Archdiocese, and did not sue the Archdiocese before she got fired. Furthermore,

  Starkey was a guidance counselor, rather than a “Director of Religious Education and Liturgy.” See

  Id. at 296 (Sullivan, J., dissenting) (“[C]ourts have not used the Free Exercise Clause to bar claims

  by non-ministerial employees of a religious institution.”). As noted by Justice Sullivan in dissent,

  the Court did not thoroughly analyze the religious autonomy defense in Brazauskas to confirm its

  applicability to the facts of that case. Id. at 295-296 (Sullivan, J., dissenting). For example, the Court

  did not determine: (a) whether the dispute was religious in nature; (b) whether it could be resolved



                                                     26
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 27 of 36 PageID #: 510




  through neutral principles of law; or (c) whether the Plaintiff’s prospective position “involved

  ministerial-type duties.” Id. at 296 (Sullivan, J., dissenting). This Court should carefully examine

  whether Starkey’s claim can be resolved through neutral principles, or whether she had ministerial

  job duties, before applying any “religious autonomy” doctrine.

          Courts in other jurisdictions have frequently declined to apply the “religious autonomy”

  doctrine, making it clear that religious entities are not exempt from the operation of secular laws.

  See, e.g., Ogle v. Hocker, 279 Fed. Appx. 391, 395 (6th Cir. 2008) (finding that “the disputed issues

  can be resolved through application of secular standards without any impingement upon church

  doctrine or practice” on bishop’s defamation claim); Shannon v. Mem’l Drive Presbyterian Church

  U. S., 476 S.W.3d 612, 625 (Tx. Ct. App. 2015) (declining to apply “ecclesiastical abstention”

  doctrine to dispute regarding potential violation of non-disparagement clause in contract); Kirby v.

  Lexington Theol. Seminary, 426 S.W.3d 597, 617-621 (Ky. 2014) (refusing to apply “ecclesiastical

  abstention” doctrine to plaintiff’s breach of contract claims where they required “no inspection or

  evaluation of church doctrine” and neutral principles of law could be applied); Galetti v. Reeve, 331

  P.3d 997, 1002 (N.M. Ct. App. 2014) (holding that the district court erred in dismissing the

  plaintiff’s breach of contract claim and others because they could “potentially be resolved without

  any religious entanglement”); Bilbrey v. Myers, 91 So. 3d 887, 892 (Fla. Ct. App. 2012) (finding

  that plaintiff’s defamation and breach of fiduciary duty claims “can be adjudicated without

  implicating the First Amendment” and “improperly dismissed on the basis of the church autonomy

  doctrine.”).

          The Court should decline to enter judgment on the pleadings on any of Starkey’s claims on

  the basis of “religious autonomy.”




                                                   27
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 28 of 36 PageID #: 511




               B. Starkey’s Claims Do Not Entangle the Court in Religious Questions.

          Defendants next argue that Starkey’s claims are barred because their adjudication would

  “invite the Court to engage in ‘religious line-drawing’ that would ‘impermissibly entangle[]’ the

  Court in religious questions.” Dkt. 59 at 35 (citing Grussgott v. Milwaukee Jewish Day Sch., Inc.,

  882 F.3d 655, 660 (7th Cir. 2018)).4 On the contrary, Starkey does not ask the Court to decide any

  religious questions. Her legal claims can be decided by applying the same legal tests and elements

  that are always applied in such cases, which would avoid any excessive entanglement with religion.

          In Herx, the court “recognize[d] the necessity of avoiding excessive entanglement and/or

  intrusion into religious tenets.” 48 F. Supp. 3d at 1182 (internal citations omitted). The court also

  acknowledged concerns about entanglement “prompted the development of the ministerial

  exception.” Id. (internal citations omitted). However, the court concluded that these issues were

  avoidable:

          The Diocese is understandably concerned about the possibility of a judge or jury conducting
          its own secular analysis of Roman Catholic doctrine…. That shouldn’t happen. In the
          ordinary Title VII case, the employer points to a non-discriminatory reason as the reason for
          the adverse employment action, and the plaintiff tries to prove that she suffered the adverse
          action because of her sex, race, national origin, and so on. In the ordinary Title VII trial, the
          judge instructs the jury along these lines: “In deciding Plaintiff’s claim, you should not
          concern yourselves with whether Defendant’s actions were wise, reasonable or fair. Rather,
          your concern is only whether Plaintiff has proved the Defendant [adverse employment
          action] him [because of race/sex]….” Seventh Circuit Federal Jury Instructions: Civil 3.07
          (2010). The Diocese has given the court no reason to think a jury is likely to disobey that
          instruction in a case in which a religious employer claims to have acted for religious
          reasons.

  Id. at 1182-83; see also Redhead, 566 F. Supp. 2d at 137 (“A number of courts have been called

  upon in the past to distinguish between a secular employee’s lawful discharge for violating a

  religious policy…and an unlawful discharge…and, to the court’s knowledge, none have found


  4
   The context of the quoted portions of Grussgott involved the application of the ministerial exception. 882 F.3d at
  660 (evaluating whether the plaintiff performed “important religious functions” as “final factor” in analysis of
  ministerial exception). Defendants have not raised the ministerial exception defense in their Rule 12(c) Motion.

                                                          28
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 29 of 36 PageID #: 512




  excessive entanglement inevitable.”) (citing Cline, 206 F.3d at 651; Boyd, 88 F.3d 410; Ganzy v.

  Allen Christian Sch., 995 F. Supp. 340 (E.D. N.Y. 1997); Vigars v. Valley Christian Ctr., 805 F.

  Supp. 802 (N.D. Cal. 1992); and Dolter, 483 F. Supp. 266).

         Defendants acknowledge that Starkey “hopes to show differential treatment by finding

  evidence that other employees entered opposite-sex marriages that ‘violate Church teachings’ and

  were not ‘terminated or non-renewed.’” Dkt. 59 at 35. But Defendants claim that this comparative

  analysis would be relevant “only if the two types of violations are morally and theologically

  equivalent.” Id. at 36. Defendants implicitly concede that their prohibition of “[R]elationships that

  are contrary to a valid marriage as seen through the eyes of the Catholic Church” include certain

  opposite-sex relationships in addition to same-sex relationships. Dkt. 59-2 at 3. However, they argue

  that only the Church can decide whether such relationships are “equally weighty violations” of

  Church teachings. Defendants essentially argue (or preview a future argument) that it is worse for

  homosexuals to enter invalid marriages than for heterosexuals to enter invalid marriages. The Court

  should not accept their argument that this is off-limits. Otherwise, religious employers, schools, or

  other organizations could defeat any discrimination claim this way. For example, if a religious

  school fired a female teacher for engaging in premarital sex, but did not fire a male teacher for

  engaging in premarital sex, the school could justify its conduct by saying, “under our religion, it is

  worse for a woman than a man to engage in premarital sex, and therefore warrants more severe

  punishment.”

         Neither Curay-Cramer nor Hall compel a different result. In Curay-Cramer, the Court did

  not allow the plaintiff to pursue her gender discrimination claim because she had identified no males

  who had not been terminated for engaging in pro-choice advocacy, only males who had allegedly

  violated unrelated Church teachings. 450 F.3d at 139 n.7. However, it distinguished such a situation



                                                   29
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 30 of 36 PageID #: 513




  from one where “a plaintiff avers that truly comparable employees were treated differently

  following substantially similar conduct.” Id. at 141. The Court further stated: “[r]equiring a religious

  employer to explain why it has treated two employees who have committed essentially the same

  offense differently poses no threat to the employer’s ability to create and maintain communities of

  the faithful.” Id.

          Hall is distinguishable because the plaintiff brought a religious discrimination claim, rather

  than a sex (or sexual orientation) discrimination claim. 215 F.3d at 621. Therefore, the court decided

  Hall based on Title VII’s statutory religious exemptions. Id. at 623-625. Its discussion of whether it

  could compare the weight of different sins is best understood as dicta. Id. at 626-627. In any event,

  the plaintiff in that case only identified potential comparators who had allegedly violated unrelated

  Church teachings. Id. It was also decided at a later stage of the case (summary judgment), rather

  than a motion to dismiss or motion for judgment on the pleadings. Id. at 627; see also Herx, No.

  1:12-cv-122, 2013 U.S. Dist. LEXIS 144420, *7 n.2 (N.D. Ind. Oct. 7, 2013) (distinguishing Hall

  on motion for judgment on the pleadings based on different procedural stages of case).

          The Court should reject Defendants’ entanglement argument, because all of Starkey’s

  claims can be decided without excessively entangling the Court in religious questions.

              C. Freedom of Association Does Not Bar Starkey’s Claims.

          Defendants argue that their right to engage in the freedom of expressive association bars all

  of Starkey’s claims. “Freedom of association…presupposes a freedom not to associate.” Roberts v.

  United States Jaycees, 468 U.S. 609, 623 (1984). However, this right is not absolute. Id.

  “Infringements on that right may be justified by regulations adopted to serve compelling state

  interests, unrelated to the suppression of ideas, that cannot be achieved through means significantly

  less restrictive of associational freedoms.” Id.



                                                     30
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 31 of 36 PageID #: 514




          Title VII of the Civil Rights Act of 1964, and Title IX of the Educational Amendments of

  1972, are both well-known Federal laws that have been in effect for decades, and are among the

  United States’ most significant legislative achievements prohibiting discrimination. Both have roots

  in the Fourteenth Amendment of the U.S. Constitution, which includes the power of Congress “to

  enforce, by appropriate legislation, the provisions of this article.” U.S. Const. 14th amend., § 5. To

  Plaintiff’s knowledge, neither statute has ever been held unconstitutional (either in a facial or an as-

  applied challenge) due to an alleged violation of the freedom of association, and Defendants cite not

  a single case on this point. Thus, they again invite this Court to go where no Court has gone before –

  with a significant expansion of constitutional protection for employers and schools – not just

  religious organizations, but secular ones as well. Defendants’ request for broad application of this

  defense could significantly hamper enforcement of Title VII and Title IX’s prohibitions of

  discrimination, and would open floodgates to constitutional challenges against otherwise valid

  discrimination laws. In theory, almost any employer or school could defend a Title VII or Title IX

  claim by arguing that it has a constitutional right not to “associate” with members of the protected

  class. This cannot be true. See Hishon v. King & Spaulding, 467 U.S. 69, 78 (1984) (rejecting law

  firm’s freedom of association defense when it did not consider female associate for partnership, and

  stating that “discrimination may be characterized as a form of exercising freedom of association

  protected by the First Amendment, but it has never been accorded affirmative constitutional

  protections.”) (internal citations omitted).

          “Courts have repeatedly recognized that Title VII serves a compelling interest in eradicating

  all forms of invidious discrimination performed by statute.” EEOC v. R.G., 884 F.3d 560, 591 n.12

  (6th Cir. 2018), cert. granted, 139 S. Ct. 1599 (2019) (internal citations omitted). This includes

  sexual orientation discrimination. Hively, 853 F.3d at 341. Title VII and Title IX are designed to



                                                    31
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 32 of 36 PageID #: 515




  permit equal opportunities in employment or education, regardless of race, sex, national origin, etc.

  Although these statutes could be construed as suppressions of pro-discrimination viewpoints, such a

  reading would effectively nullify the government’s ability to enforce these laws. Furthermore, the

  goals of Title VII and Title IX to prohibit discrimination could not be achieved through significantly

  less restrictive means. Title VII and Title IX both include exemptions for religious employers and

  schools, which Defendants have cited in support of their defenses. See 42 U.S.C. §§ 2000e-1(a),

  2000e-2(e)(2) (Title VII); 20 U.S.C. § 1681(a)(3) (Title IX). Courts have carved out an additional

  exception to Title VII and other employment discrimination laws through the judicially created

  ministerial exception. Hosanna-Tabor, 565 U.S. at 196.

          Although the freedom of expressive association applies to both secular and religious

  organizations, it provides no greater protections to Defendants than they are afforded under the First

  Amendment’s Religion Clauses. In fact, Hosanna-Tabor indicates that the opposite is true. Id. at

  189 (stating that the First Amendment gives “special solitude to the rights of religious

  organizations.”). If the Court agrees with Starkey that the First Amendment’s Religion Clauses do

  not bar her claims, then it should likewise find that the freedom of association does not bar her

  claims. To hold otherwise would imply that the freedom of association is a more powerful defense,

  rendering the Religion Clauses superfluous. Cf. Id. (“We cannot accept the remarkable view that the

  Religion Clauses have nothing to say about a religious organization’s freedom to select its own

  ministers.”).

          Defendants rely on Boy Scouts of America v. Dale, where plaintiff, a homosexual member

  of the Boy Scouts, sued under a state public accommodations statute after the Boy Scouts revoked

  his membership. 530 U.S. 640, 644 (2000). Dale did not expressly deal with an employment

  relationship, nor did it provide any guidance about how its analysis should be applied to a case



                                                   32
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 33 of 36 PageID #: 516




  involving an employment relationship. Id.5 Dale is also distinguishable because it found New

  Jersey’s public accommodations law to be “extremely broad,” as it included over 50 examples of

  “places,” including some organizations, like the Boy Scouts, which were not even tied to a physical

  location. Id. at 656-657.

           Defendants also cite Christian Legal Soc’y v. Walker, where a Christian student

  organization at a law school denied membership in its organization to people who disagreed with its

  religious views on homosexuality. 349 F.3d at 862. In Walker, the Seventh Circuit directed the entry

  of a preliminary injunction against the university, preventing it from revoking the group’s registered

  student organization status. Id. at 867. Four years after Walker was decided, the U.S. Supreme Court

  held, in Christian Legal Soc’y v. Martinez, that another public university and law school did not

  violate the First Amendment, and denied the Christian Legal Society’s application to be a registered

  student organization due to its exclusion of students who did not share its beliefs on homosexuality.

  561 U.S. at 668-669. Although Martinez did not expressly overrule Walker, it seriously calls into

  question its viability, given the nearly identical facts at issue.

           Finally, Defendants cite Our Lady’s Inn v. City of St. Louis, where multiple organizations

  (both religious and secular) challenged a city ordinance that prohibited, inter alia, employment

  discrimination based on “reproductive health decisions or pregnancy status.” 349 F. Supp. 3d 805,

  810 (E.D. Mo. 2018). This case is an outlier, and has only been cited in another published court

  opinion once. See Marianist Province of the United States v. City of Kirkwood, 944 F.3d 996, 1004

  (8th Cir. 2019). However, even Our Lady’s Inn recognized that “a narrowly tailored anti-

  discrimination provision still might have application to the Archdiocese if…it were to apply its

  policies to its employees…unevenly.” 349 F. Supp. 3d at 822 (citing Cline, 206 F.3d at 658). The

  5
    In dissent, Justice Stevens noted that the Boy Scouts had published a letter acknowledging that if, in the future, a
  law prohibiting employment discrimination on the basis of homosexuality became applicable, “it would be
  necessary for the Boy Scouts to obey it.” Id. at 672 (Stevens, J., dissenting).

                                                           33
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 34 of 36 PageID #: 517




  freedom of association does not prohibit this Court from reviewing whether employers have applied

  their rules and policies consistently to employees within the protected class and outside of the

  protected class.

          With respect to Starkey’s Indiana business tort claims, Defendants’ arguments fare no better.

  Unlike the vast majority of Defendants’ cases, they involve no governmental action, nor do they

  arise under any statutory law. Starkey’s claims arise under Indiana common law of torts and have

  been recognized as common law torts for decades. See, e.g., Daly v. Nau, 167 Ind. App. 541, 549

  n.6 (Ind. Ct. App. 1975) (collecting cases). In addition, Starkey’s tort claims would not compel the

  Archdiocese to accept members it does not desire, because the Archdiocese has admitted in its

  pleadings that Starkey’s employment relationship was with Roncalli, not the Archdiocese, during

  the relevant time period. Dkt. 20 at 2. Starkey has not filed these claims against Roncalli, just the

  Archdiocese. Dkt. 1 at 11-12.

          The Court should deny Defendants’ motion for judgment on the pleadings.

              D. The Doctrine of Constitutional Avoidance Is Unnecessary.

          Defendants’ final argument is that the Court should “interpret Title VII and Title IX

  narrowly to avoid having to reach” constitutional questions. Dkt. 59 at 40-41. Starkey has already

  demonstrated how her claims may be litigated and tried without the Court having to reach

  constitutional questions. The Court should reject this argument.

          Defendants’ reliance on N.L.R.B. v. Catholic Bishop of Chicago is misguided. 440 U.S.

  490 (1979). In that case, the Supreme Court interpreted the National Labor Relations Act to deny

  the Board jurisdiction over teachers in religiously affiliated schools out of concern that Board

  jurisdiction would raise the risk of an excessive entanglement of religion. Id. However, that risk

  is not present here because enforcement of Title VII against religious institutions does not



                                                   34
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 35 of 36 PageID #: 518




  require the continuous supervision of church affairs that the NLRA mandates. DeMarco v. Holy

  Cross High School, 4 F.3d 166, 169 (2d Cir. N.Y. 1993) (unlike NLRB review “ADEA actions

  do not require extensive or continuous administrative or judicial intrusion into the functions of

  religious institutions.”); Pacific Press, 676 F.2d at 1282 (Title VII’s enforcement remedies “do[]

  not amount to continuous supervision of the kind the Supreme Court sought to avoid in Catholic

  Bishop”); Lukaszweski v. Nazareth Hosp., 764 F. Supp. 57, 60 (E.D. Pa. 1991) (finding that

  EEOC’s authority under the ADEA is limited in time and scope, unlike the continuous NLRB

  supervision in collective bargaining and labor disputes).

                                           CONCLUSION

         For the foregoing reasons, Plaintiff Lynn Starkey requests that the Court deny

  Defendants’ Motion for Judgment on the Pleadings in its entirety.

                                                        Respectfully submitted,

                                                        /s/ Kathleen A. DeLaney__________
                                                        Kathleen A. DeLaney (#18604-49)
                                                        Christopher S. Stake (#27356-53)
                                                        DeLaney & DeLaney LLC
                                                        3646 Washington Blvd.
                                                        Indianapolis, IN 46205

                                                        Attorneys for Plaintiff Lynn Starkey

                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 21st day of April, 2020, a copy of the foregoing was filed
  electronically. Notice of this filing will be sent to the following parties by operation of the
  Court’s electronic filing system. Parties may access this filing through the Court’s CM/ECF
  system.

                             John S. (Jay) Mercer
                             jsmercer@fitzwatermercer.com

                             Paul J. Carroll
                             pcarroll@fitzwatermercer.com


                                                  35
Case 1:19-cv-03153-RLY-TAB Document 67 Filed 04/21/20 Page 36 of 36 PageID #: 519




                        Daniel H. Blomberg
                        dblomberg@becketlaw.org

                        Christopher C. Pagliarella
                        cpagliarella@becketlaw.org

                        Luke W. Goodrich
                        lgoodrich@becketlaw.org

                                                  _/s/ Kathleen A. DeLaney
                                                  Kathleen A. DeLaney

  DELANEY & DELANEY LLC
  3646 N. Washington Blvd.
  Indianapolis, IN 46205




                                           36
